Citation Nr: 1736041	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-31 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric condition, to include depression.

2.  Entitlement to an increased disability rating in excess of 50 percent for bilateral pes planus.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to July 26, 2012.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 and a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The claim of service connection for a psychiatric disorder is interpreted broadly to include any psychiatric condition.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

During the course of the appeal, in a September 2013 rating decision, the RO granted a TDIU effective from July 26, 2012.  As the issue was raised as a component of the increased rating claim on appeal and because the Veteran maintains that he was unemployable prior to that date, the issue remains in appellate status.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge from Washington, DC.  A hearing was scheduled for October 2016, but he withdrew his request earlier that same month.  He has not subsequently asked that the hearing be rescheduled.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

The issues of (1) entitlement to an earlier effective date for the award of service connection for pes planus; (2) entitlement to service connection for hypertension, (3) service connection for a back condition, and (4) service connection for a bilateral knee condition were raised by the Veteran in a November 2013 VA Form 9.  He also raised the issue of (5) whether a clear and unmistakable error exists in a March 1974 rating decision granting service connection for pes planus with a noncompensable (zero percent) disability rating from November 1973.  These five issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they must be referred to the RO for appropriate action.  

Misfiled documents were discovered by the Board in this Veteran's claims file.  The documents consisted of private (non-VA) medical records pertaining to a different Veteran.  The misfiled documents appear to have been mistakenly included in this Veteran's file, but do not appear to have had any impact in the instant appeal.  Accordingly, the Board has had those records removed in August 2017 for association with the correct Veteran's claims file.


FINDINGS OF FACT

1.  A psychiatric condition, to include depression, is not related to service or a service-connected disability.  

2.  All symptomatology of the service-connected bilateral pes planus is contemplated by the current 50 percent rating.  

3.  The Veteran does not meet the schedular requirements for award of a schedular TDIU prior to July 26, 2012, and he was not shown to be unable to secure and follow a substantially gainful occupation by reason of his service-connected symptomatology prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a psychiatric disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for assignment of a disability rating in excess of 50 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.55, 4.59, 4.71a, 4.71a, DC 5276 (2016).

3.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran is seeking service connection for a psychiatric disorder, to include depression.  

A.  Applicable Law

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

B.  Discussion

In this case, the Board finds that the weight of the evidence is against the claim.  

The Veteran is currently diagnosed with depression, as shown by his VA Mental Health records, including in February 2013 and December 2014.  

There is, however, no indication of psychiatric symptomatology during service.  In fact, at a February 2013 VA Mental Health assessment, the Veteran reported depression for 10 years.  This would have been many years after his separation from service.  Thus, there is no probative evidence indicating that a psychiatric condition started during service and continued thereafter.  

Even upon a liberal reading of the evidence, there is otherwise no indication of a nexus to service or a service-connected disability.  The only indication of any type of nexus appears in the February 2013 VA Mental Health assessment where the Veteran complained of being depressed due to his housing situation (homelessness).  The evidence, including this February 2013 record, indicates that his homelessness was due to a history of alcohol and drug abuse.  There is, in turn, no indication that his alcohol and drug abuse are related to service.  

On the basis of this record, the evidence does not indicate a nexus to service or a service-connected disability.  A VA examination has not been conducted, but is not necessary without this evidence.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, overall, the evidence is not in equipoise on all elements of the claim.  Therefore, the claim is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

II.  Increased Rating

The Veteran is also seeking an increased rating for pes planus.  He filed a claim for increase in December 2010, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 50 percent rating throughout the entire appeal period.  

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's pes planus disability has been assigned a disability rating under Diagnostic Code (DC) 5276 of 38 C.F.R. § 4.71a.  The applicable schedular criteria for disabilities of the feet are set forth as follows:











	
(CONTINUED ON NEXT PAGE)
  The Foot
Rating
5276   Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances

Bilateral
50
Unilateral
30
Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

Bilateral
30
Unilateral
20
Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10
Mild; symptoms relieved by built-up shoe or arch support
0

Plantar fasciitis is to be rated analogous to pes planus under 38 CFR 4.71a, DC 5276.  The most common symptom seen with plantar fasciitis is heel pain.  The following considerations apply when evaluating the heel pain: 

      38 CFR 4.59 is not applicable because the heel is not a joint.
      
Heel pain is consistent with the criteria for a moderate disability under 38 CFR 4.71a, DC 5276 based on pain on manipulation and use of the feet. 

Moderate disability under 38 CFR 4.71a, DC 5276 warrants assignment of a 10-percent evaluation for heel pain without application of 38 CFR 4.59. 

Note:  When SC is established for pes planus and plantar fasciitis, evaluate the symptoms of both conditions together under 38 CFR 4.71a, DC 5276.

See M21-1 III.iv.4.A.3.m. Evaluating Plantar Fasciitis.

B.  Discussion
  
In this case, the claim for a higher rating is denied as the disability is currently assigned the maximum rating assignable under the applicable diagnostic code.  

Primarily, the rating was assigned based on symptoms, which resulted in functional limitations causing pain with prolonged standing and walking.  These symptoms and resulting functional limitations are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).

Aside from the primary diagnosis of pes planus, an April 2009 VA examination and an April 2013 statement from a private podiatrist reflect a diagnosis of plantar fasciitis.  This condition is not service-connected, but the evidence does not distinguish the symptomatology associated that condition from the symptomatology associated with the service-connected pes planus.  Thus, such symptoms may be attributed to the service-connected pes planus.  See Mittleider v.  West, 11 Vet. App. 181 (1998).  Even if service-connected, the conditions are both rated under the same diagnostic code.  See M21-1 III.iv.4.A.3.m. Evaluating Plantar Fasciitis.  Accordingly, the current 50 percent rating contemplates all symptomatology associated with either condition, and a higher rating cannot be assigned on the basis of plantar fasciitis.  

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a higher rating at any time during the appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the appeal is denied.  


III.  TDIU

Finally, the Veteran is seeking a TDIU prior to July 26, 2012.  A TDIU has been awarded from that date.  

A.  Applicable Law

The Veteran is seeking a TDIU.  His appeal for a TDIU was raised as a component of the increased rating claim for pes planus. 

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion
  
In this case, a TDIU prior to July 26, 2012, is not for assignment.  

In a March 2011 VA Form 21-8940, the Veteran wrote that he last worked full-time and became too disabled to work, and his disability first affected full-time employment in December 2008.  The service-connected disability preventing him from securing or following any substantial gainful employment was bilateral pes planus, high blood pressure, and "bad knees."  He last worked 32 hours per week as a gas station attendant.  He had prior training in cabinet making, carpentry, cage cashier, slot technician, and [unreadable].  He had tractor trailer training after becoming too disabled to work.  In a different VA Form 21-8940, received in February 2011, the Veteran wrote that he last worked in December 2009, and he worked 40 hours per week as a fuel attendant.  (His last employer verified the last date of employment as December 2009.)  

As applicable, the Veteran is service-connected for (1) pes planus, bilateral, rated as 30 percent from June 2007 and 50 percent beginning December 2010; (2) left knee strain with limitation of extension associated with pes planus, bilateral, rated as 10 percent from July 26, 2012; (3) right knee strain with limitation of extension associated with pes planus, bilateral, rated as 10 percent from July 26, 2012; (4) right knee strain with limitation of flexion associated with pes planus, bilateral, rated as noncompensable from July 26, 2012; (5) left knee strain with limitation of flexion associated with pes planus, bilateral, rated as noncompensable from July 26, 2012; and (6) bilateral hearing loss rated as noncompensable from February 19, 2013.  

Thus, prior to July 26, 2012, the Veteran was service-connected for a single disability, pes planus, which was assigned staged ratings of 30 percent and 50 percent.  This disability rating does not meet the criteria for award of a schedular TDIU because there is not one disability rated at 60 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Accordingly, a TDIU cannot be assigned under § 4.16(a).  

Referral for extraschedular consideration under § 4.16(b) is also not in order.  The evidence, as discussed, shows that the Veteran's pes planus disability involved pain and related symptomatology with associated functional limitations involving limited standing and walking.  

The Veteran was not shown to be unable to secure and follow a substantially gainful occupation by reason of his service-connected symptomatology.  In December 2008, his private podiatrist recommended the Veteran for a partial standing or sitting position.  In April 2011, a friend wrote that the Veteran would have pain or would need to take a break or sit in the car due to pain when going to a store.  At a May 2012 VA examination, the VA examiner concluded that the Veteran's feet problems alone did not keep him unemployable but his symptomatology, when combined with his back and knee problems, meant that he could not stand or sit well for any length of time.  

The Veteran's prior employment and training shows that he would be qualified for partial standing or sitting positions, as recommended by his podiatrist in December 2008.  For instance, as a gas station attendant at his last job, it appears reasonable to assume that he alternate sitting and standing while working as a cashier or when pumping gas.  Of note here, the Veteran did not leave his last job as a gas station attendant due to his disability.  According to information from his last employer, it was due to cash shortages.  Thus, the evidence indicates that his service-connected pes planus did not interfere with such employment.  

Furthermore, according to the Bureau of Labor Statistics, the median average salary for cashiers was $19,590, and was $20,910 for service station attendants.  These income levels are above the poverty threshold for 2016, which was $12,486, and therefore constitute more than marginal employment. See VBA Manual M21-1, IV.ii.2.F.9.b. (Poverty table).

Thus, the Veteran was capable of more than marginal employment.  Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016).  

Thus, overall, the evidence does not tend to show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of this service-connected bilateral pes planus symptomatology prior to July 26, 2012.  Accordingly, referral for extraschedular consideration under § 4.16(b) for that time period is not in order, and the claim is denied.  


ORDER

Service connection for a psychiatric condition, to include depression, is denied.  

A disability rating in excess of 50 percent for bilateral pes planus is denied.  

A total disability rating based on individual unemployability due to service-connected disability is denied.





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


